Name: Commission Regulation (EC) No 2386/96 of 16 December 1996 applying Council Regulation (EC) No 736/96 of 22 April 1996 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors (Text with EEA relevance)
 Type: Regulation
 Subject Matter: financing and investment;  oil industry;  documentation;  information and information processing;  electrical and nuclear industries
 Date Published: nan

 Avis juridique important|31996R2386Commission Regulation (EC) No 2386/96 of 16 December 1996 applying Council Regulation (EC) No 736/96 of 22 April 1996 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors (Text with EEA relevance) Official Journal L 326 , 17/12/1996 P. 0013 - 0020COMMISSION REGULATION (EC) No 2386/96 of 16 December 1996 applying Council Regulation (EC) No 736/96 of 22 April 1996 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community and in particular Article 213 thereof,Having regard to Council Regulation (EC) No 736/96 of 22 April 1996 on notifying the Commission of investment projects of interest to the Community in petroleum, natural gas and electricity sectors (1), and in particular Article 2.2 thereof,Whereas Article 2.2 of Regulation (EC) No 736/96 provides that the Commission may, within the limits laid down by that Regulation and the annexes thereto, adopt implementing provisions concerning the form, content and other details of the notifications provided for in Article 1 thereof,Whereas to simplify, on a technical level, the information system and to gather comparable data, notifications to be made by Member States and, in certain cases undertakings, should be standardized by the use of questionnaires which would serve as a guide for the presentation and content of such notifications,HAS ADOPTED THIS REGULATION:Article 1 The notifications referred to in Article 1 of Regulation (EC) No 736/96 shall be drawn up as shown in the annex hereto.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1996.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 102, 25. 4. 1996, p. 1.ANNEX Questionnaires on information to be submitted:(a) by companies to the Governments of the Member States, except where the Member States have decided to use other means of gathering the information on the basis of Article 1, second paragraph, last sentence of Regulation (EC) No 736/96;(b) by the Member States to the Commission of the European Communities.The questionnaires forming part of this annex shall serve as a guide to enable the form and content of the Communications to be standardized. The Communications shall refer to the following:- existing installations or parts of installations,- installations or parts of installations under construction or at the planning stage,- proposed withdrawals from service of installations or parts of installations.Under 'existing installations or parts of installations` shall be included as separately specified the total capacity in service at the reporting date.The following shall be considered as 'installations or parts of installations at the planning stage`: investment projects within the meaning of Regulation (EC) No 736/96 for which the decision in principle to construct or enlarge an installation or part of an installation has been taken and on which work is scheduled to start within three years from the reference date, in the case of investment projects in the petroleum and natural gas sectors, or within five years in the case of investment projects in the electricity sector. This shall include those investment projects of which the major features may, in whole or in part, be subject to future review or to final authorization by a competent authority.The following shall be considered as 'proposed withdrawals from service of installations or parts of installations`: installations or parts of installations with respect to which the decision has been taken in principle to withdraw them from service, this decision normally being expected to be put into effect within three years from the reference date, in the case of investment projects in the electricity and natural gas sector, or within one year in the case of investment projects in the petroleum sector.The 'supplementary information` relating to investment projects shall include significant changes in the major features and decisional status of projects since the previous communication, and such other specific comments indicated by footnotes on the relevant questionnaire sheet. In addition Member States shall add any comments they may have relating to the projects.All information collected shall be treated confidentially.>START OF GRAPHIC>G1 - INVESTMENT IN GAS PIPELINES Member State: Position at 1 January . . . . Capacity (A) Additions (B) Additions (C) Withdrawals (D)>END OF GRAPHIC>>START OF GRAPHIC>G2 - INVESTMENT IN LNG PLANTS Member State: Position at 1 January . . . . Capacity (A) Additions (B) Additions (C) Withdrawals (D)>END OF GRAPHIC>>START OF GRAPHIC>G3 - INVESTMENTS IN STORAGE CAPACITY Member State: Position at 1 January . . . . Capacity (A) Additions (B) Additions (C) Withdrawals (D)>END OF GRAPHIC>>START OF GRAPHIC>REFINERY INSTALLATION CAPACITIES(in thousand tonnes per year) Member State: Position at 1 January . . . . Capacity (A) Additions (B1) Additions (B2) Withdrawals (C) Remarks Atmospheric Distillation Vacuum Distillation Cracking (Thermal) - Visbreaking and/or Thermal Cracking - Coking - Other Cracking (Catalytic) - Luid Catalytic Cracking - Hydrocracking - Other Reforming Naphtha Isomerisation Desulphurisation - Gasoil - HFO - Other Alkylation Polymerisation Isomerisation (C4) Etherification - MTBE, TAME - ETBE - Other (A) Position at 1 January of current calender year of total capacity in service: the aggregate capacity of individual plants which are in regular operation including plants shut down for maintenance or repairs. It is thus equal to 'total (installed) capacity` less capacity which has been withdrawn from service indefinitely, or for an extended period.(B1) Capacity expected to come 'on stream` in the course of the current calendar year.(B2) Capacity expected to come 'on stream` in the course of the two following calendar years.New or re-commissioned capacity: the capacity of plant which is:(a) newly commissioned;(b) converted from other uses;(c) brought back into service after being withdrawn due to surplus requirements.(C) Capacity expected to come 'off stream` in the course of the current calendar year.(a) 'Finally`: the capacity of plant which is scheduled to be withdrawn from service either to be scrapped or to be converted permanently to other uses;(b) 'Temporarily`: the capacity of plant which is scheduled to be withdrawn due to surplus to current requirements but which is firmly expected to be eventually put back into service.>END OF GRAPHIC>>START OF GRAPHIC> INVESTMENTS IN ELECTRICITY SECTOR PRODUCTION E1MEMBER STATE: Situation on 1 January . . . . Number of installations and nominal power (MW) Supplementary information Type of installation Capacity (A1) Capacity (A2) Additional capacity (B1) Additional capacity (B2) Withdrawal (C) >END OF GRAPHIC>>START OF GRAPHIC> INVESTMENTS IN ELECTRICITY SECTOR TRANSPORT E2MEMBER STATE: Situation on 1 January . . . . Number of installations and length (km) Supplementary information Type of installation Capacity (A1) Capacity (A2) Additional Capacity (B1) Additional Capacity (B2) Withdrawal (C) >END OF GRAPHIC>